ORDER

Appellant, Larry Powell, was convicted of second degree assault and sentenced to seven years imprisonment. This court affirmed his conviction. State v. Powell, 996 S.W.2d 94 (Mo.App. E.D.1999). Powell now appeals from the judgment denying his Rule 29.15 motion for post-conviction *807relief without a hearing. Powell alleges that he was denied his right to effective assistance of counsel in that his trial attorney failed to secure civilian pants and shoes for him to wear at trial and did not cross-examine a witness about the condition of her teeth prior to his assault on her.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous in that the clothing Powell wore at trial bore no marks of being prison issue and Powell himself testified to facts sufficient to establish that he inflicted serious physical injury on his victim. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).